Citation Nr: 0820364	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  03-13 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than March 8, 
2007, for the grant of a 40 percent disability rating for a 
low back disability.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from March 1966 to June 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The issue of entitlement to an earlier effective date for a 
40 percent rating for a low back disability must be remanded 
for further development.  In a January 2007 decision, the 
Board found that the veteran had reasonably raised a claim of 
an increased rating for a low back disability and instructed 
the RO to adjudicate the issue.  An October 2007 rating 
decision subsequently granted an increase to 40 percent, 
effective March 8, 2007.  In a November 2007 Statement in 
Support of Claim form, the appellant wrote, "in response to 
your [October 2007] rating decision, wherein you granted 40 
percent, [. . .] I feel that I should be given an earlier 
effective date for this award."  The Board construes this 
letter from the appellant as a timely notice of disagreement 
with the October 2007 rating decision, insofar as it assigned 
an effective date of March 8, 2007, for the increase to 40 
percent.  Under the holding in Manlincon v. West, 12 Vet. 
App. 238 (1999), this issue must be remanded for issuance of 
a statement of the case on appeal of this issue.

Further development is also needed on the claim for a TDIU.  
In its January 2007 decision, the Board instructed the RO to 
schedule the veteran for an examination and to obtain an 
opinion from the examiner as to whether "it is at least as 
likely as not that the veteran's service connected 
disabilities prevent him from engaging in substantially 
gainful employment".  A VA examination was conducted in 
March 2007, but the examiner only provided an opinion as to 
whether the veteran's service connected low back disability 
prevented him from engaging in substantially gainful 
employment; the examiner did not express an opinion as to the 
impact of the service connected disabilities as a whole, as 
requested by the Board decision.  Where the remand orders of 
the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Consequently, 
this claim must be remanded for compliance with the January 
2007 remand instruction.  

Accordingly, the case is REMANDED for the following action:

1. The RO should review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  
Specific to the claim of TDIU, the RO 
should also provide notice of the 
criteria listed in 38 C.F.R. § 4.16(a).  
See Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  



2.  The RO should supply the claims 
folder to the examiner who conducted the 
March 2007 VA examination (or, if 
unavailable, to another appropriate VA 
reviewer) in order to review the claims 
folder.  In an addendum, the reviewer 
should provide an opinion as to whether 
it is at least as likely as not (a 50 
percent or greater probability) that the 
veteran's service connected disabilities, 
as a whole, prevent him from engaging in 
substantially gainful employment.  If it 
is impossible to make such conclusions, 
the examiner should so state.  The 
veteran may be re-examined if this is 
deemed necessary.

3.  The VA should issue a statement of 
the case with respect to the effective 
date assigned in the October 2007 rating 
decision.  The appellant should be 
apprised of his right to submit a 
substantive appeal and to have his claim 
reviewed by the Board.  The RO should 
allow the appellant the requisite period 
of time for a response.  

4.  Following any additional development 
deemed appropriate, the veteran's claim 
for TDIU should again be reviewed.  If 
the benefit sought is not granted, the RO 
should issue a supplemental statement of 
the case and allow the veteran an 
appropriate opportunity to respond.  
Thereafter, the claim should be returned 
to the Board for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



